Order entered October 5, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01190-CV

                                   IN RE W.O.H., Relator

                Original Proceeding from the 304th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. JD-25148-W

                                          ORDER
                       Before Justice Lang-Miers, Evans and Whitehill

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE